DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner respectfully submits that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner notes the following specific examples which occur throughout the claims:
Claim 1 recites the limitation “especially for…” in line 1 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “and on the surface with…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “with an electrical contact resistance-reducing, carbon-based layer, a layer system or a boundary layer which is made of a near-surface, primarily sp2-bonded, carbon based layer…” in lines 2-4.  It is unclear due to the excessive use of commas what precisely is required to be disposed on a surface of the metallic substrate.  For example, it is unclear if an electrical contact resistance reducing carbon-based layer is all that is required, or a boundary layer which is made of a near-surface, primarily sp2-bonded, carbon based layer is all that is required, or some combination of the two is required, e.g. a contact resistance reducing carbon-based layer…which is made of a near-surface, primarily sp2-bonded, carbon-based layer.  
Claim 1 recites the limitation “primarily sp2-bonded…” in line 4.  The term “primarily” is a relative term which renders the claim indefinite.  The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation “and/or” in line 9.  It is unclear if any of the limitations after the “and/or” are even required, as indicated by the use of “or”.
Claim 1 recites the limitation “in the respective surface…” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “on the substrate…” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “in touching contact over their outer periphery with at least 10% of their outer lateral surfaces,” in line 16.  It is unclear what “their” refers to.  It is noted that this limitation is also grammatically incorrect due to the use of commas.
Claim 2 recites the limitation “as an interlayer beneath a carbon-based layer…” in lines 4-5.  It is unclear if this is the same layer recited in claim 1, or another second layer.
Claims 3-4 recites the limitation “or the carbon-enriched layer…”.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 3 recites the limitation “on a surface of a substrate…” in line 3.  It is unclear if this is the same metallic substrate recited in claim 1, or another second substrate.
Claims 2-5 recites the limitation “the substrate…”.  There is insufficient antecedent basis for this limitation in the claim(s).
Claim 6 recites the limitation “the respective substrate…” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitations “which is made preferably completely closed…” and “generated preferably with an electric arc discharge” in lines 11 and 13 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “and/or” in line 14.  It is unclear if any of the limitations after the “and/or” are even required, as indicated by the use of “or”.
Claim 6 recites the limitation “with an atmosphere suitable for this purpose…” in line 16.  The term “suitable” is a relative term which renders the claim indefinite.  The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “the carbon…” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 17 recite the limitations “the plasma nitrocarburizing…” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki et al. (US 2012/0231374 A1).
Regarding claim 1, in as best as the Examiner understands the claim in light of the rejection under 35 U.S.C. 112(b) above, Iseki et al. discloses a bipolar plate for electrochemical cells (Title) which is made with a metallic substrate ([0055]) and on the surface with an electrical contact resistance-reducing boundary layer (oriented amorphous carbon film, [0056]) which is made of a near-surface, sp2-bonded, carbon-based layer which has a carbon fraction ranging from 50% to 100% (see [0056] which describes that the carbon film has an amount of sp2 carbon between 70 at% and 100 at%), and a surface region of the substrate is present as an edge layer (mixed layer, [0074], which reads on an “edge layer” because the mixed layer is present at an interface, i.e. an edge, between the substrate and the carbon film) which is made with carbon ([0074]).
With respect to “which is made with…carbon by...carburizing…” (emphasis added), in accordance with MPEP 2113, the method of forming the product is not germane to the issue of patentability of the product itself.  Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited and defined by the process, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Because patentability of product claims are based on the product’s structure, and Iseki et al. discloses the claimed structure, the process limitations are not afforded patentable weight since such limitations do not appear to provide the claimed product with patentably distinct structure.
Regarding claim 2, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses an adhesion-promoting and corrosion-reducing layer of chromium (compound layer, which contains Cr, e.g. chromium carbide, [0077]) is formed on the surface of the substrate as an interlayer beneath a carbon-based layer (as shown in Fig 4).
Regarding claims 3 and 4, Iseki et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claims 3 or 4, it is noted that the limitations are directed to non-selected options of parent claim 1.  For example, claim 1 explicitly recites “and on the surface with an electrical contact resistance-reducing [,] carbon-based layer, a layer system or a boundary layer which is made of…” (emphasis added).  Accordingly, the limitations of claims 3 or 4 are reasonably considered to be optional limitations which depend upon the selection of the layer recited in claim 1, and which in this case have not been selected because Iseki et al. discloses the use of a boundary layer, as noted above.
Regarding claim 5, Iseki et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 5, it is noted that the limitations are directed to non-selected options of parent claim 1.  For example, claim 1 explicitly recites “…and/or…the metallic substrate…has structuring which is made with elevations and/or depressions…” (emphasis added).  Accordingly, the limitations of claim 5 are reasonably considered to be optional limitations which depend upon the selection of the metallic substrate recited in claim 1, and which in this case have not 
Regarding claims 6 and 8, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses a method for producing said bipolar plate ([0082]), characterized in that the [respective] substrate surface is vacuum-coated, by means of a plasma, with the recited boundary layer (via DC plasma CVD, [0082]),
and a substrate surface (left-most surface, as shown in Fig 10; alternatively, top surface if Fig 10 is rotated 90°) in contact with a gas-permeable element (as implied in Fig 13 when the fuel cell is assembled) is given structuring which is in touching contact with a gas-permeable element in an electrochemical cell (as noted above) and which is formed with elevation on this surface (as shown in Fig 10, left-most surface has a rough texture which reads on “elevations”), and which is formed by erosion of material (via DC plasma CVD, [0082-0087], which reads on “erosion of material” because plasma carbon is formed out of the compound gas, e.g. pyridine, i.e. plasma carbon is ‘eroded’ out of the pyridine compound gas),
and the [respective] substrate surface is vacuum-coated with the recited boundary layer (via DC plasma CVD, [0082]) which is made completely closed with a plurality of atomic layers disposed one above another (it is submitted that CVD appears to read on being “completely closed with a plurality of atomic layers” absent additional clarification) by means of plasma which is generated with an electric arc discharge (via DC plasma CVD, [0082-0083]).
Regarding claim 7, Iseki et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claim 7, it is noted that the limitations are directed to non-selected options of parent claim 6.  For example, claim 6 explicitly recites “…and/or…an edge layer is formed by…a carbonitriding method…” (emphasis added).  Accordingly, the limitations of claim 7 are reasonably considered to be optional limitations which depend upon the selection of the method 
Regarding claim 9, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses that before the application of the recited boundary layer, an oxide layer present on the substrate surface is partially removed by means of an etching operation in argon or nitrogen (see [0085 and 0101] which describes that ion bombardment may be carried out beforehand in a noble gas, e.g. argon).
Regarding claim 10, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses that before the application of the recited boundary layer, an adhesion promoter layer of chromium (compound layer, which contains Cr, e.g. chromium carbide, [0077]) is formed on the substrate surface by means of an electric arc discharge operation under vacuum (via DC plasma CVD, [0082]).
Regarding claims 13-14 and 17, Iseki et al. discloses all of the claim limitations as set forth above.
With respect to the limitations of claims 13 or 17, it is noted that the limitations are directed to non-selected options of parent claim 6.  For example, claim 6 explicitly recites “…and/or…an edge layer is formed by…a carburizing…method…” (emphasis added).  Accordingly, the limitations of claims 13 or 17 are reasonably considered to be optional limitations which depend upon the selection of the method recited in claim 6, and which in this case have not been selected because Iseki et al. discloses the first recited method, i.e. the method before the “or” in line 14, as noted above.
Regarding claim 15, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses that roughness and specific surface area of the [respective] substrate surface are increased by bombardment with ions (see [0085] which describes that ion bombardment may be carried out beforehand).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseki et al. (US 2012/0231374 A1) as applied to claim 6 above.
Regarding claim 11, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses that the recited boundary layer is formed with ionized and accelerated carbon ions (via DC plasma CVD, [0082]) at temperatures ranging from 80°C to 600° (e.g. 400°C, [0103]).
Iseki et al. further discloses that the carbon fil, i.e. boundary layer, should have a thickness between 5 nm and 1000 nm ([0073]), but does not explicitly disclose a layer thickness < 80 nm.
Iseki et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely bipolar plates.
It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the current invention to select the overlapping portions of the disclosed ranges (5 to 1000 nm overlaps with < 80 nm) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
Regarding claim 12, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. further discloses that at least almost 100% ionization of the carbon is attained by means of a pulsed arc evaporator (via DC plasma CVD, [0082]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseki et al. (US 2012/0231374 A1) as applied to claim 15 above, in view of Dearnaley et al. (SU 6,153,327).
Regarding claim 16, Iseki et al. discloses all of the claim limitations as set forth above.
Iseki et al. discloses that roughness and specific surface area of the [respective] substrate surface are increased by bombardment with ions under vacuum conditions (see [0085] which describes that ion bombardment may be carried out beforehand), but does not disclose a particular energy for 2 eV to 104 eV.
Dearnaley et al. teaches forming amorphous carbon coating for fuel cells (see e.g. Background and col. 1 and 2).  Dearnaley et al. teaches that the carbon coating may be formed via ion beam deposition (col. 2, lines 54-59).  Dearnaley et al. further teaches that the energy of inelastic electronic excitations is equivalent to about 100 eV for each carbon atom within the deposited coating (col. 5, lines 59-67).
Iseki et al. and Dearnaley et al. are analogous prior art to the current invention because they are concerned with the same field of endeavor, namely carbon coatings for fuel cell applications.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the ion bombardment of Iseki et al. must necessarily have some associated ionic energy, and would thus find it obvious that an energy of about 100 eV is appropriate, as suggested by Dearnaley et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/08/2021